DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                NO. 12-05-00419-CV
NO. 12-06-00008-CV
NO. 12-06-00033-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
TRYON
ROAD SPECIALTY
UTILITY
DISTRICT,           §          APPEALS FROM THE 188TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
CITY OF 
LONGVIEW,
TEXAS,          §          GREGG COUNTY, TEXAS
APPELLEE


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant has filed motions to dismiss each of these
interlocutory appeals, and all other parties to the appeals have been given
notice of the filing of the motions.  In
their motions, Appellant represents that the parties have reached an agreement
that disposes of all issues presented in these appeals.  Because Appellant has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motions are granted, and the
appeals are dismissed.       
Opinion
delivered May 3, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(PUBLISH)